United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2514
                                   ___________

George Brown,                           *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Brenda Umstattd, Court Clerk;           *
Deborah Chesire, Court Clerk,           *    [UNPUBLISHED]
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: January 28, 2005
                                Filed: February 3, 2005
                                 ___________

Before MELLOY, McMILLIAN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       George Brown appeals the district court’s1 adverse grant of summary judgment
in his 42 U.S.C. § 1983 suit alleging defendant court clerks’ actions blocked his
appeal in his state-court case. After viewing the record in a light most favorable to
Brown, see Kincaid v. City of Omaha, 378 F.3d 799, 803-04 (8th Cir. 2004) (standard


      1
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
William A. Knox, United States Magistrate Judge for the Western District of
Missouri.
of review), we conclude the district court correctly determined he failed to state a
claim based on equal protection, due process, or access to the courts. Brown did not
show he was treated differently from others who were similarly situated. See Johnson
v. City of Minneapolis, 152 F.3d 859, 862 (8th Cir. 1998), cert. denied, 525 U.S.
1142 (1999). Further, the record before us indicates that Brown had not lost his right
to appeal the dismissal of his state-court petition, as a final appealable judgment had
not been entered. See Mo. R. Civ. P. 74.01(a) (judgment is entered when writing
signed by judge and denominated “judgment” or “decree” is filed), 74.06 (a) (clerical
mistakes in judgments or orders may be corrected by court at any time by motion of
either party); Logan v. Sho-Me Power Elect. Coop., 83 S.W.3d 109, 111-12 (Mo.
App. 2002) (where September docket entry was not signed or initialed by judge, and
February docket entry was not denominated “judgment,” neither resulted in final
judgment under Rule 74.01).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-